 1 Edward F. Novak (#006092)
   enovak@polsinelli.com
 2 Melissa Ho (#023269)
 3 mho@polsinelli.com
   Jonathan G. Brinson (#025045)
 4 jbrinson@polsinelli.com
   Andrew T. Fox (#034581)
 5 afox@polsinelli.com
 6 POLSINELLI PC
   CityScape
 7 One East Washington Street, Suite 1200
   Phoenix, AZ 85004
 8 Phone: (602) 650-2000 │ Fax: (602) 264-7033
 9 Attorneys for Defendants State of Arizona, Silbert,
10 Kalkowski, Milstead, Hunter, Heape, Pinnow, and Falcone
11                         IN THE UNITED STATES DISTRICT COURT
12                                FOR THE DISTRICT OF ARIZONA
13
     Leslie A Merritt, Jr., a single man,
                                              Case No. CV17-4540-PHX-DGC
14
                    Plaintiff,
15                                             DEFENDANT STATE OF ARIZONA’S
              vs.
16                                            MOTION IN LIMINE (FIFTH) RE: DAWS
   State of Arizona, a body politic; Bill     REPORT, OPINIONS, & ATTACHMENTS
17 Montgomery, the elected Maricopa
   County Attorney, in his official and
18
   individual capacities; Maricopa County,
19 a body politic; Heston Silbert, in his
   individual capacity; Christopher
20 Kalkowski, in his individual capacity;
21 Frank Milstead, in his individual
   capacity; Ken Hunter, in his individual
22 capacity; Kelly M. Heape, in his
   individual capacity; Jennifer Pinnow, in
23
   her individual capacity, Anthony
24 Falcone, in his individual capacity;
   Edward Leiter, in his individual
25 capacity; Vanessa Losicco, in her
26 individual capacity.
27                  Defendants.
28

                                              1
     72437837.1
 1            Plaintiff should be precluded from introducing evidence or argument regarding the
 2 report of John W. Daws or any opinions or attachments contained therein. Specifically,
 3 none of Plaintiff’s testifying experts should be permitted to serve as a conduit to bring in
 4 Daws’ opinions. Daws, an expert retained by Plaintiff to opine on the BMW’s run-flat tire
 5 and the effect on that tire when struck by a bullet, will not testify in this case. Daws
 6 unfortunately passed away after issuing his March 2016 report, but before he could be
 7 deposed and before the close of discovery in this case. Nevertheless, Plaintiff failed to
 8 obtain another expert qualified to opine on those matters discussed in Daws report.
 9            “The Federal Rules of Civil Procedure do not permit an expert to rely upon excerpts
10 from opinions developed by another expert for the purposes of litigation.” Negrate v.
11 Allianz Live Ins. Co. of N.A., 2013 WL 6535164, at *23 (C.D. Cal. Dec. 9, 2013) (internal
12 quotation marks and citation omitted). Accordingly, Plaintiff should be precluded from
13 boot-strapping any of the opinions rendered by Daws through another expert. “The general
14 rule is that the opinion of an expert witness must rest upon the facts, rather than upon the
15 opinions, inferences, or conclusions of others.”       American Law Reports, Testimony of
16 Experts Predicated in Whole or in Part Upon Opinions, Inferences, or Conclusions of
17 Others, 98 A.L.R. 1109. More specifically, “one expert may not give the opinion of
18 another expert who does not testify.” Tokio Marine & Fire Ins. Co. v. Norfolk & Western
19 Ry. Co., 1999 WL 12931 at *4 (4th Cir. 1999) (Table); see also In re Imperial Credit
20 Indus., Inc. Sec. Litig., 252 F. Supp.2d 1005, 1012 (C.D. Cal. 2003); American Key Corp. v.
21 Cole National Corp., 762 F.2d 1569, 1580 (11th Cir.1985) (“Expert opinions ordinarily
22 cannot be based upon the opinions of others whether those opinions are in evidence or
23 not”); 6816.5 Acres of Land etc v. United States, 411 F.2d 834, 839-40 (10th Cir. 1969) (on
24 retrial, “the trial court must take steps to exclude any expert opinion that is predicated upon
25 another opinion”); Taylor v. B. Heller and Co., 364 F.2d 608, 613 (6th Cir.1966) (“expert
26 opinion may not be based upon the opinion of others, either in evidence or not in
27 evidence”).
28
                                                   2
     72437837.1
 1            Accordingly, the State requests the following order: The Parties are precluded from
 2 arguing or introducing evidence regarding the report of John W. Daws or any opinions or
 3 attachments contained therein. As part of this order, the Court should preclude Plaintiff’s
 4 experts from testifying on the same.1
 5            RESPECTFULLY SUBMITTED this 27th day of February, 2020.
 6                                                POLSINELLI PC
 7
                                                  By: /s/ Jonathan G. Brinson
 8                                                    Edward F. Novak
 9                                                    Melissa Ho
                                                      Jonathan G. Brinson
10                                                    Andrew T. Fox
                                                      One E. Washington Street, Suite 1200
11
                                                      Phoenix, AZ 85004
12                                                    Attorneys for Defendant State of Arizona
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
      The State has complied with LRCiv. 7.2(l), and certifies that it had a meet and confer in an
28
     effort to resolve the disputed evidentiary issue.
                                                    3
     72437837.1
 1                                  CERTIFICATE OF SERVICE
 2            I hereby certify that on this 27th day of February, 2020, I electronically transmitted
 3 the attached document to the Clerk’s Office using the CM/ECF system for filing and
 4 transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
                                            Clerk of the Court
 6
                             United States District Court, District of Arizona
 7                                 Sandra Day O’Connor Courthouse
                                       401 W. Washington Street
 8                                         Phoenix, AZ 85003
 9
                                             Jason D. Lamm
10                                     Law Office of Jason Lamm
                                          2501 N. Seventh Street
11
                                        Phoenix, Arizona 85006
12                                      jlamm@cyberlawaz.com

13
14
15
                                                         By: /s/ Erika Cano
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     4
     72437837.1
